DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 24, 2021, has been received.  The amendment of claims 1 and 19 are acknowledged.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejecting head having a nozzle plate, a flow path forming substrate, a vibration plate, a first piezoelectric element with first pressure chamber, a second piezoelectric element with second pressure chamber, a protective substrate, a flow path member, and a drive circuit.
The cited art, U.S. Patent Pub. 2006/0055742 (“Yokouchi”) in view of U.S. Patent Pub. 2015/0328896 (“Kato”), discloses a similar liquid ejecting head also having a nozzle plate, a flow path forming substrate, a vibration plate, a first piezoelectric element with first pressure chamber, a second piezoelectric element with second pressure chamber, a protective substrate, a flow path member, and a drive circuit.  However, the cited art does not appear to explicitly disclose or suggest that the vibration plate is formed on one surface side of the flow path forming substrate so as to overlap the flow path forming substrate when viewed along a second direction which is perpendicular to the first direction.  Thus, the specific structure of the liquid ejecting head is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853